          Case 1:19-cv-00660-MBH Document 5 Filed 05/06/19 Page 1 of 1




         lln tllt @nitr! $itutts                      @ourt of fp[trst @lufmg
   * * + *,1        :1.   * *,t:1.   t ,t * * l. * *,1'   *
                                                          *
  COMPULINE INTERNATIONAL, INC.,
                              Plaintiff,
               v.                                             No. 19-660C
                                                              Filed: May 6, 2019
  UNITED STATES,
                              Defendant.
      * * * * * * * * * * * * * * * * **

                                                   ORDER
        The court is in receipt of the plaintiff s April 30, 2019 complaint. The complaint was
filed pro se and signed by "Gadema Quoquoi." Pursuant to Rule 83.1(aX3) of the Rules
of the United States Court of Federal Claims (2018), "[a]n individual who is not an attorney
may represent oneself or a member of one's immediate family, but mav not re.present a
corboration, an entity, or any other person in any proceeding before this court. The terms
counsel, attorney, and attorney of record include such individuals appearing pro se."
(emphasis added). As Gadema Quoquoi is attempting to represent Cgmpuline
international, Inc. in a pro se capacity, the court ORDERS that this case be DISMISSED
without prejudice.


       IT IS SO ORDERED.


                                                                  MARIAN BLANK HORN
                                                                         Judge




                                                                    ?01,6 00r{0 0001 1313 0q98
